By the Court:
1. Ho point is made upon the instructions, and we will, therefore, not consider them.
2. The transcript does not purport to contain all the evidence in the case, but the alleged errors relied upon are such as appear in the bill of exceptions. It is well settled that all omissions or uncertainties in a bill of exceptions are to be construed against the party presenting it—this is an obvious corrollary to the rule that mere intendments here go in support of the judgment below, and that error is not to be presumed, but must affirmatively appear in the record.
3. The first error relied upon is, that the District Attorney *28asked of Yoyle, the prosecuting witness, the following question, viz: “Did Doyle or any other of the prisoners make a statement to you in relation to the alleged robbery, and, if so, what was done in consequence of such information?” An objection, and the only one, taken to this question by the prisoner was: “That no statement made by his co-defeudants was admissible as evidence against the defendant Williams, no conspiracy or combination to commit said alleged crime having as yet been proven or attempted to be proven.” This objection was overruled, and upon the record here we cannot discern that there was error in the ruling of the Court below in this respect. It may be, for aught that we know, that the .defendant was present at the time Doyle made the statement inquired of, and in that view the statement of Doyle would be admissible in evidence. It 'is fairly to be intended that he was present then, otherwise the objection that he was not would have been taken.
4. The question, as asked of the witness Eupley, even if objectionable in itself, does not seem to have been answered by him, at least no answer appears in the record, and in that view the question asked and objection taken become mere abstractions.
5. The Constable, Hill, who had arrested the defendant, was asked by the District Attorney how be came to do so. This was objected to, because the reason why he did so was “immaterial and not competent evidence.” The Court overruled the objection, and we are asked to reverse its ruling, without our being informed by the record as to the circumstances under which the question was asked. There are some questions, of course, which are per se objectionable and which are inadmissible under any supposable circumstances in judicial proceedings, but this is not one of those. Its admissibility or inadmissibility at the trial would rest upon a consideration of the other evidence given—and that, as we have said already, is not before us. It might be that *29the facts established in evidence, or sought to be, made the reasons or motives of the officer in effecting the arrest a proper subject of inquiry, with a view of elucidating some one or more of the attendant circumstances, which, for aught we know, may have been involved in the trial. If the propriety of the question asked is not upon the record open to inquiry here, as we think it is not, the answer, which was clearly responsive to the question, is not to be objected to either. Though somewhat strong in its language, it amounts to nothing more after all than that he made the arrest because he suspected that the prisoner and others were guilty of robbing Yoyle.
Judgment affirmed.